DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/2021 has been entered.
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered.
Applicant argues that the cited prior art fails to teach a slit extending from an outer perimeter of the perimeter portion of the adhesive applicator in a direction radial to the perimeter of the injector.  Applicant notes that Hwang teaches that the non-woven layer 18, which include the slits, is overlaid with an outer layer 16 and therefore, the slits in the non-woven layer do not reach the perimeter of the adhesive patch.  This arguments is convincing.  However, in light of the amendments to the claims, a new rejection is made over Gorman in view of Schneider in further view of newly cited Schoendorfer (US 5,638,815).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman et al (US 2004/0116866) in view of Schoendorfer (US 5,638,815) in further view of Schneider et al (US 2015/0080799).
Regarding claim 1, Gorman discloses a wearable drug delivery device comprising an injector 10 including a housing 12, a reservoir, a needle or a cannula, and a drive mechanism (page 6, para. 0100), the drive mechanism being disposed within the housing (fig. 2: the housing contains the entire delivery device), and adhesive applicator 102 attached to the injector including a non-woven material and a layer of an adhesive (carrier may be formed from Tegaderm which is a non-woven material having a layer of adhesive: page 7, para. 0115), and including a perimeter portion that encircles a perimeter of the injector (fig. 3), the injector including a sidewall (fig. 2).  
Claim 1 further calls for the non-woven material and the layer of adhesive to include a slit for facilitating deformation to conform to the contours of a patient’s skin, the slit extending from an outer perimeter of the perimeter portion of the adhesive applicator in a direction radial to the perimeter of the injection.  Gorman further teaches that the adhesive attachment may discontinuous segments 280 extending radially from the perimeter of the adhesive (page 9, para. 0130; fig. 28), but does not disclose that the discontinuity extends through the non-woven material.  Schoendorfer teaches an adhesive applicator 65 used to attach a medical device to a patient’s skin, wherein the adhesive applicator is formed from a non-woven material such as Tegaderm (col. 24, line 33).  The adhesive applicator further includes a plurality of radial slits 66 extending from the perimeter of the patch in a radial direction (col. 24, lines 42-44; fig. 8).  These slits ensure that the adhesive member visibly 
Claim 1 further calls for the sidewall to include gripping features.  Schneider teaches a delivery device for placement on a patient’s skin, and further including a gripping feature 25 to allow the user to securely grip the device (page 2, bottom of para. 0020; fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sidewall of the device of Gorman to include gripping features as taught by Schneider to allow the user to securely grip the device, particularly in the case where the user is wearing gloves as is common practice when handling a medical device.
Regarding claim 2, Schneider teaches that the side gripping features include a plurality of ribs (fig. 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the ribs taught by Schneider in the combination 
Regarding claim 3, Gorman discloses a pull tab 273 extending from the perimeter portion of the adhesive applicator (page 9, para. 0130; fig. 28).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Schoendorfer in view of Schneider as applied to claim 3 above, and further in view of Cabiri et al (WO 2015/048803).
Claim 4 calls for the pull tab to include an adhesive with less tack than the remainder of the adhesive applicator.  Gorman discloses that the tab is free of adhesive such that it can aid in removal of the adhesive attachment from the patient’s skin when the patient is finished with the device (page 9, para. 0130), but fails to disclose that the tab has an adhesive with less tack.  Cabiri teaches that an adhesive patch used to attach a medical device to a patient’s skin may have a tab and/or an area of reduced tackiness to allow the user to easily remove the device from the skin (col. 14, lines 1-3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Gorman to have reduced tackiness compared to the rest of the adhesive to allow the user to easily grasp and pull the tab to initiate removal from the skin while allowing the tab to remain adhered to the skin during use to prevent it from being accidentally snagged or being a nuisance to the patient before the tab is needed for removal.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorman in view of Schoendorfer in view of Schneider as applied to claim 3 above, and further in view of Dunshee (US 6,894,204).
Claim 5 differs from the teachings above in calling for the pull tab to include a color or shading that is distinct from a color or shading of the remainder of the adhesive applicator.  Dunshee teaches an adhesive patch for attachment to the skin (abstract) wherein the patch includes a tab forming a removal portion which is temporarily adhered to the skin before removal and is colored so that the user can readily identify where the tab is so that the tab can be used for easy removal of the device from the skin (col. 19, lines 47-50, 53-58).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tab of Gorman to be colored as taught by Dunshee so that the user can readily identify the tab so that he or she can use the tab for safe and easy removal of the device from the skin.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783